NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
LORICO S. EDWARDS,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0n.dent.
2011-3236
Petiti0n for review of the Merit Systems Protection
Board in case no. SF0752110678-I-1.
ON MOTION
ORDER
The Depart1nent of Defense moves to reception to name
the Merit Systen1s Protection Board as respondent L0rico
S. Edwards opposes
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the B0ard's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,

EDWARDS V. MSPB 2
the Board dismissed Edwards’ appeal for lack of jurisdic-
tion. Thus, the Board is the proper respondent in this
petition for review.
Accordingly,
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above.
FOR THE CoURT
FEB 09 2012
/sf J an Horba1y
Date J an Horbaly _
C1erk on
cc; Lorico S. Edwards
W11ham P' B3‘Ye1’ ESq' u.s. could i1li§%EAr.s son
J ames M. E1senmann, Esq. 11-15 FEn5nALc1ncu|T
621 FEB 09 2012
JAN HORBAL¥
amax